                    EXHIBIT D




Case 3:20-cv-00641 Document 21-4 Filed 08/28/20 Page 1 of 4 PageID #: 281
                                        RUDNER           LAW OFFICES




Steven M.Rudner


        July 6,2020


        By email to daniel.cortezPdaveramsey.com
        Mr.Daniel E.Cortez
        General Counsel
        Ramsey Solutions
        1011 Reams Fleming Blvd.
        Franklin, TN 37064

                  Re:   Gaylord Palms Resort & Convention Center / Ramsey Solutions

        Dear Mr.Cortez:

               It is my honor and privilege that the Gaylord Palms Resort & Convention Center is
        among the thousands of fine hotels and resorts which our law firm represents in regard to
        meetings and conventions-related issues. The Resort has referred to our offices its files
        regarding your July 10 - 16,2020 meeting. I have had the opportunity to review those files and
        to confer with appropriate Resort personnel.

               Your company's July r formal notice of cancellation suggests that you believe your
        performance is excused pursuant to the impossibility provisions of the contract and/or addendum.

                The record makes clear that your performance is not excused pursuant to those or any
        other provisions. On June 22,Joe Leavitt confirmed to the Resort that the program was "a green
        light", provided that guests were not forced to wear masks while at the Resort. Mr.Ramsey's
        email,which we received just a few hours later, contained his demand that your attendees be
        excused from the legal requirement of wearing masks during your convention. He explained
        that you "refuse[d] to conduct...business behind mandatory masks." In subsequent
        conversations,your company has made clear that the event would and could go forward if the
        Resort would exempt your attendees from this legal requirement.

                Clearly,nothing has made performance impossible,and your invocation of the force
        majeure clause is misplaced. The meeting has been canceled only because the Resort has
        refused to accede to your demand and instead has indicated that it will not allow your attendees
        to do that which the law prohibits. Nothing makes it impossible for you to hold the convention
        other than your admitted refusal to have your attendees wear masks. No clause of the contract
        excuses your performance under these circumstances.




           Case 12740
                 3:20-cv-00641            Document 21-4 Filed 08/28/20 Page 2 of 4 PageID #: 282
                      Hillcrest Road . Suite 240.Dallas .Texas .75230 . Main
                                                             214.373.1900 .email.rudner@hotellawyers.com
RUDNER      LAW OFFICES




   Mr.Daniel E.Cortez
   July 6,2020

   Page 2


           Attached please find the Resort's invoice for damages owed for the cancellation. After
   applying the deposit on hand to the amount owed in accordance with the cancellation clause of
   the contract,$423,844.55 remains due. Please remit payment to the hotel in accordance with the
   terms of the contract.

           Please feel free to have your attorney contact me if you should wish to discuss this matter
   further.

                                                                Si cerely,



                                                                Steven M.Rudner




      Case 3:20-cv-00641 Document 21-4 Filed 08/28/20 Page 3 of 4 PageID #: 283
                                            GAY   LORD   PALMS'




  Ramsey Solutions                                                             July 3,2020




                                                  INVOICE

  Account Number                                                                 107032020



  Code                        Description                                           Charge

  Cancellation Fee - M-KXE7Z2X


  Room - Cancellation Fee                                                     1,111,795.00


  F&B - Cancellation Fee                                                        525,000.00




  SUBTOTAL                                                                   $1,636,795.00

  Advance Deposit Payment Received                                           ($1,212,950.45)


  TOTAL                                                                        $423,844.55



                                       PLEASE REMIT PAYMENT TO:
                              GAYLORD PALMS RESORT & CONVENTION CENTER
                                        ACCOUNTING DEPARTMENT
                           6000 W. OSCEOLA PARKWAY KISSIMMEE,FLORIDA 34746




Case 3:20-cv-00641 Document 21-4 Filed 08/28/20 Page 4 of 4 PageID #: 284
